Appeal from an order of the Onondaga County Court (Thomas J. Miller, J.), dated June 13, 2014. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
*1517It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to defendant’s contention, County Court’s determination that defendant is a level two risk is based upon clear and convincing evidence (see generally § 168-n [3]). The evidence supports the court’s determination that defendant’s primary purpose in establishing the relationship with the victim was to victimize her (see People v Washington, 91 AD3d 1277, 1277 [2012], lv denied 19 NY3d 801 [2012]). Defendant approached the victim on a bus and thereafter initiated contact with her through Facebook and by cell phone, even though she had not given defendant her last name or cell phone number. Defendant then persistently texted the victim and invited her to dinner, but instead took her to a hotel where he raped her. “[T]he self-serving denial of defendant that he established the relationship for the purpose of victimizing the victim presented an issue of credibility for the court” (People v Romana, 35 AD3d 1241, 1242 [2006], lv denied 8 NY3d 810 [2007]). PresentCentra, J.P., Peradotto, Carni, Sconiers and DeJoseph, JJ.